Citation Nr: 0508988	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-12 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder, and if so whether the veteran is 
entitled to service connection for post-traumatic stress 
disorder. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which reopened the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder and denied the claim on the merits.  

The Board notes that the veteran was previously denied 
entitlement to service connection for this disorder in 
November 1991, and therefore, the issue before the RO in 2002 
was whether new and material evidence had been submitted.  
The RO did not specifically address what evidence it 
considered new and material sufficient to reopen the claim.  
Therefore, the Board must first determine whether new and 
material evidence has been submitted before addressing the 
merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed.Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed.Cir. 2001); see also, Butler v. Brown, 9 Vet. 
App. 171 (1996).

In December 2004, the veteran appeared before the undersigned 
to present testimony on the merits of his appeal.  The 
hearing transcript has been associated with the claims file. 


FINDINGS OF FACT

1.  In November 1991, the RO denied the veteran's claim for 
service connection for post-traumatic stress disorder.  The 
veteran did not appeal that decision.

2.  Evidence received since the November 1991 rating decision 
relates to a necessary unestablished fact and raises a 
reasonable possibility of substantiating the claim. 

3.  Medical evidence links the veteran's diagnosis of PTSD to 
a verified in-service stressor. 

CONCLUSIONS OF LAW

1.  The November 1991 rating decision denying service 
connection for post-traumatic stress disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

2.  New and material evidence has been received; the claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

3.  The veteran's post-traumatic stress disorder was incurred 
in his active duty service.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

The veteran contends he is entitled to service connection for 
post-traumatic stress disorder (PTSD) due to a jeep accident 
he experienced while in service.  By rating decision in 
November 1991, the RO denied the veteran's claim on the basis 
that the evidence failed to show evidence of a stressor to 
support a diagnosis of PTSD.  The evidence of record at that 
time consisted of the veteran's service medical records; his 
statement regarding his stressors; a VA mental disorders 
examination confirming a diagnosis of PTSD based on the 
veteran's accounts of being attacked while on leave; and, a 
VA PTSD examination indicating there was no evidence of 
combat-related PTSD.  The veteran did not appeal the RO's 
decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim that was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a).  
That amendment applies only to claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Since this claim was received after that date, in 
September 2001, the amendment is applicable.

Under the amended standard, "new" evidence is existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Spaulding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

In September 2001, the veteran attempted to reopen his claim 
for service connection by submitting VA Mental Health Clinic 
progress notes.  In conjunction with the claim, he underwent 
a VA PTSD exam in January 2002, during which he relayed the 
incident in service in which he was thrown from a jeep he was 
driving that subsequently went over a cliff.  This incident 
is confirmed in the veteran's service medical records.  Based 
upon this and other experiences, a diagnosis of PTSD was 
noted.  The Board finds this evidence to be new, in that this 
is the first time the diagnosis had been linked to an 
established in-service event.  It is material because it 
relates to an unestablished fact necessary to substantiate 
the claim, specifically an established diagnosis under VA 
regulations. 

As the January 2002 VA examination constitutes new and 
material evidence, the veteran's claim of entitlement to 
service connection for  PTSD is reopened.  

The Board reiterates that in the February 2002 rating 
decision on appeal, the RO reopened the claim and considered 
the merits in the first instance.  Therefore, there is no 
prejudice to the veteran for the Board to now reopen and 
adjudicate on the merits.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).   

Veterans' Claims Assistance Act

As a preliminary matter in addressing the merits of this 
case, the Board notes that regulations enacted under the 
Veterans Claims Assistance Act of 2000 (VCAA) require VA to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
See 38 U.S.C.A. §5103 (2002); 38 C.F.R. § 3.159(b).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. §5103(A) (2002); 38 
C.F.R. § 3.159(c) (2004).  As will be discussed below, the 
Board finds that service connection for PTSD is warranted.   
As such, a discussion of the VCAA is not needed.

Service Connection

The veteran specifically contends that he is entitled to 
service connection for PTSD primarily due to an accident in 
service in which he crashed a jeep on a mountain road at 
nighttime while stationed in Korea.  He reports being thrown 
from the jeep as it went over the cliff and himself landing 
on the side of a hill.  The veteran describes having 
nightmares currently about falling off the cliff, and waking 
up in a cold sweat just before he hits the ground.  He feels 
constantly afraid.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Regarding PTSD, VA regulations reflect that symptoms 
attributable to the disorder are often not manifested in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the U.S. Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54. 

Service medical records in this case confirm that the veteran 
was thrown from a jeep while on active duty service in Korea 
in October 1973.  He sustained cuts to his left hand and 
forearm.  A general nervousness was noted, and the veteran 
appeared shaken and somewhat groggy.  There was no evidence 
of alcohol use, such as odor.  

During his January 2002 VA PTSD examination, the veteran 
reported the in-service accident and indicated that he has 
weekly nightmares in which he is falling and wakes up just 
when he hits the ground.  He described these nightmares as 
disturbing.  He also indicated that memories of the jeep 
crash come to him and lead to distressing anger episodes.  
These memories are triggered when he is exposed to heights, 
is in a room when the lights go out suddenly, and when he 
walks on gravel, which reminds him of the sounds he heard as 
he was crashing the jeep and of the rocks that were falling 
off the cliff.  

The examiner reviewed the claims file, to include the 
veteran's service medical records.  He noted that the veteran 
was treated after being thrown from a jeep during service.  
Based upon this event, and the balance of the mental 
examination, to include specific questioning regarding PTSD 
symptomatology, the examiner noted a diagnosis of PTSD.

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert, 1 Vet. App. at 53.

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In this case, the Board finds that in light of the medical 
opinion received the issue of service connection for this 
claim is in relative equipoise.  The claim is, therefore, 
granted.  The nature and extent of this disorder, and how 
much of the veteran's difficulties can be reasonable 
associated with his now service connected disorder, is not 
before the Board at this time.  Based clearly on the medical 
evidence of record, the veteran has many difficulties beyond 
PTSD, all of which have no relationship with service.  
Notwithstanding, the Board finds that the record contains a 
current medical diagnosis of PTSD.  Further, there is also 
credible supporting evidence that the claimed in-service 
stressor actually occurred, in the form of the veteran's 
service medical records which confirm treatment for injuries 
sustained upon being thrown from a jeep.  Finally, there is 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor, 
in that the January 2002 VA examination confirms the veteran 
suffers a full range of symptoms associated with PTSD based 
on the jeep accident.  Because the requisite elements have 
been met, service connection is warranted. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.


	                        
____________________________________________
	JOHN J. CROWELY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


